ORDER

PER CURIAM.
Dexter Wiggley (“Movant”) was convicted of two counts of first degree robbery, one count of attempted first degree robbery and one count of armed criminal action. The trial court sentenced Movant to fifteen years on each of the two robbery counts, to run concurrently, and five years on the attempted robbery and armed criminal action charges, to run concurrently with each other, but consecutive to the robbery counts. Movant filed a direct appeal and we affirmed Movant’s conviction without published opinion. State v. Wiggley, 998 S.W.2d 107 (Mo.App. E.D.1999). Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. In his appeal, Movant alleges ineffective assistance of trial counsel due to counsel’s failure to “investigate Olandez Wiggley as a potential witness and ... call him as a defense witness at [Mov-ant’s] trial.”
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).